Citation Nr: 1231436	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a videoconference hearing at the RO in June 2012 before the undersigned Veterans Law Judge of the Board.  At the conclusion of the hearing, the presiding judge ordered the record held open for an additional 30 days to give the Veteran time to obtain and submit additional supporting evidence - including especially statements from his physicians opining that the disorders at issue are related or attributable to his military service.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  To date, however, no such additional evidence has been submitted.


Also during the hearing, the Veteran clarified that he was not requesting nonservice-connected pension benefits, but instead a total disability rating due to individual unemployability (TDIU).  He therefore withdrew his appeal for nonservice-connected pension benefits.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  And regarding his alleged entitlement to a TDIU, instead, as the Agency of Original Jurisdiction (AOJ), the RO has not had opportunity to adjudicate this claim in the first instance.  So the Board does not presently have jurisdiction over this additional claim, thus, is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are currently before the Board, those for service connection for a left elbow disorder, asbestosis, and bilateral hearing loss are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board, instead, is going ahead and deciding the remaining claims for skin and seizure disorders.


FINDING OF FACT

The probative medical and other evidence of record does not indicate the Veteran has had any residuals of a skin disorder or seizure disorder since filing these claims.


CONCLUSION OF LAW

The Veteran does not have skin and seizure disorders, including residuals, from diseases or injuries incurred during or aggravated by his military service or that may be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
These VCAA notice requirements apply to all elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) a relationship or correlation between the disability and military service, but also the "downstream" elements, namely, concerning the (4) disability rating and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, the Veteran was provided a notice letter in August 2003.  The letter indicated the type of information and evidence needed to substantiate his claims for service connection and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence as well as private and VA medical treatment records.  And while the notification did not also advise him of the laws regarding degrees of disability or effective dates for any grant of service connection, this is inconsequential, thus, at most nonprejudicial, i.e., harmless error, inasmuch as the Board is denying his underlying claims for 

service connection, in turn meaning no disability rating or effective date will be assigned.  38 C.F.R. § 20.1102.  Accordingly, any defect with respect to notice concerning these "downstream" elements of his claims is ultimately moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The U.S. Supreme Court has explained that, as the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of showing how a VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

The Board also finds that VA fulfilled its duty to assist the Veteran with these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that are obtainable and that he and his representative identified as potentially relevant.  This included service treatment records (STRs), service personnel records (SPRs), and post-service VA and private evaluation and treatment records.

The record contains several skin and neurological examinations noting the absence of any current skin conditions or seizure disorder, which is the reason these claims are being denied.

Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or the codified statutes or implementing regulations.

II.  Statutes, Regulations, and Case law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as a seizure disorder, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


III.  Whether Service Connection is Warranted for
Skin and Seizure Disorders

The Veteran says he was circumcised while stationed in Vietnam and that, while awaiting follow-up care at his base, lost consciousness due to blood loss from the surgery, fell, and hit his head and elbows on a cement floor.  He alleges that injury caused him to begin experiencing migraine headaches and seizures, in addition to other residuals from the injury to his left elbow.  He claims that he was subsequently hospitalized for these injuries, also that he was treated for skin conditions while in service.

His STRs confirm several complaints of and treatment for skin conditions, and that he also was circumcised during service in May 1969.  His STRs, however, do not mention any treatment for a seizure disorder or left elbow injury.  And during his military separation examination in October 1969, he checked the box "no" in response to a question regarding whether he ever had or then currently had epilepsy or fits.  He checked "yes" in response to the question regarding whether he ever had or then currently had frequent or severe headache.  He also noted that he had had severe headaches in February 1969, but which had responded to treatment, and that he had not had any headaches since March 1969.  He stated, as well, that he had tinea corporis on his body and extremities above his waist, but which also had responded to treatment without complications or sequelae.  His military service ended a relatively short time later, in April 1970.

A private neurological clinic note dated in October 2000 is of record.  The neurologist stated that the skin portion of the examination was negative.  Except for head pain due to migraine headaches, which are already service connected, the remainder of the neurological evaluation was negative.

The skin examination part of a February 2003 private examination was negative.  The neurological portion of a fee-basis examination in May 2006 was normal.  There was no sign of skin disease.

A March 2004 disability evaluation for the Social Security Administration (SSA) examined the Veteran's skin and nervous system; however, there were no relevant findings.

No fungal elements were found on bilateral great toe laboratory evaluation in February 2005.

During a private mental status evaluation in September 2006, the Veteran stated that he had a history of seizures with one seizure on his 30th birthday (January 26, 1977).

An SSA decision dated in December 2007 granted him disability insurance benefits, effective August 2003, because of posttraumatic stress disorder (PTSD)/depression, mild chronic obstructive pulmonary disease (COPD), knee/ankle osteoarthritis, and hypertension.  The decision was not based on any then existing skin or seizure disorder.

On VA neurological examination in December 2008, the only neurological condition noted was migraine headaches.  The remainder of the neurological examination was grossly normal.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

Regarding the Veteran's claim for a skin disorder, there are several notations in his STRs regarding skin conditions, however, several current skin examinations are unremarkable insofar as showing he still has a skin disorder.  It is not enough to show he had skin disorders while in service, as they must still be present, at least since the filing of this claim, to show they are chronic (i.e., permanent) versus merely acute and transitory.

Moreover, even assuming he also had seizures in service and even since service during the 1970s, there is no indication of any current complaints of or treatment for a seizure disorder since the filing of this claim.  Indeed, to the contrary, several neurological examinations have been unremarkable, except for concerning his migraine headaches, which already has been recognized as a service-connected condition and rated as 30-percent disabling effectively since August 25, 2003.

Therefore, he has failed to satisfy this threshold preliminary evidentiary burden of establishing he has current skin and seizure disorders.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Absent proof he has this required current disability on account of a skin disorder or seizures, the Board need not address the downstream question of whether this, for all intents and purposes, nonexistent disability is related to his military service.  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For these reasons and bases, the preponderance of the evidence is against these claims for service connection for skin and seizure disorders, in turn meaning there is no reasonable doubt to resolve in his favor, and that these claims accordingly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for a skin disorder is denied.

The claim for service connection for a seizure disorder also is denied.


REMAND

Regarding his claim for a left elbow disorder as a residual of an injury in service, the Veteran has not been provided notification regarding VA's duty to assist him with this claim under the VCAA.  He must be provided this notification before deciding this claim.

His electronic file ("Virtual VA" account) indicates that VA Compensation and Pension Record Interchange (CAPRI) records were received in November 2011.  The Virtual VA paperless claims processing system is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

Regarding his claim for asbestosis, his treatment records are conflicting as to whether he has this claimed condition, i.e., there are entries regarding treatment for asbestosis but also entries specifically indicating he does not have it, also keeping in mind that the SSA's award of disability insurance benefits, effective August 2003, was partly predicated on his mild COPD, so on account of another type of respiratory disorder.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  To this end, the RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).


Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

Therefore, a VA compensation examination that considers all the records, including the aforementioned CAPRI records, is necessary to assist in resolving this claim for asbestosis.

And, lastly, regarding the claim for bilateral (left and right ear) hearing loss, the Veteran had a VA audiological examination in December 2008.  However, the examiner was not provided the Veteran's claims files.  After the examiner had the opportunity to review the Veteran's claims files, a February 2009 addendum was provided.  The examiner determined the Veteran's bilateral hearing loss was not caused by or a result of his military service.

The examiner, however, did not provide any rationale for the opinion, and this is where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when unsupported by clinical evidence).  Absent sufficient articulation of the underlying rationale, the Board is not compelled to accept a physician's opinion, regardless of whether it is unfavorable or favorable to the claim.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Also, a medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Consequently, this examiner must be provided opportunity to submit another addendum to his evaluation of the Veteran providing discussion of the underlying rationale of his opinion disassociating the Veteran's hearing loss from his military service.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran the required VCAA notice concerning his claim for service connection for a left elbow disorder, which he alleges to be a residual of an injury sustained while in the military.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011) and the implementing regulations, especially 38 C.F.R. § 3.159(c) (2011).

2.  Associate his VA medical records with his claims file (or indicate he has a Virtual VA file), including especially the CAPRI records received by the Virtual VA system in November 2011.  If necessary to obtain other confidential medical evaluation or treatment records, also have him complete and return the necessary authorization (VA Form 21-4142) to obtain any other records identified.

If any additionally identified records are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the custody of a Federal department or agency.  The Veteran also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).


3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to:

(a) first clarify whether the Veteran has asbestosis or other asbestos-exposure-related disease.

(b) If it is confirmed the Veteran has asbestosis or other asbestos-exposure-related disease, then a medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this asbestosis or other asbestos-exposure-related disease is the result of exposure to asbestos during his military service, as opposed to prior to or since.

It therefore is essential the examiner have opportunity to review the claims file for the pertinent history, including a complete copy of this remand.  Because this appeal was processed as part of the Virtual VA system, the examiner should be informed of the existence of this electronic record.

Please also note the Veteran is competent to attest to asbestos exposure in service and of having experienced continuity of symptoms since.  The Board will have the responsibility of assessing his credibility concerning this to, in turn, determine the ultimate probative value of his lay testimony concerning this and other matters related to this claim.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Also, if possible, have the VA compensation examiner that evaluated the Veteran's hearing acuity in December 2008, who subsequently provided the February 2009 addendum, submit more supplemental comment, this time discussing the underlying rationale for disassociating the Veteran's current hearing loss from his military service.

If, for whatever reason, it is not possible to have this same examiner provide this further comment, then have someone else do it that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

Again, though, it is most important that the examiner, whoever designated, discusses the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of these remaining claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


